Case 7:14-cr-00476-CS Document 590 Filed 08/04/21 Page 1 of 1




                                 Reimbursement for copy expenses approved.

                                 Although I appreciate Mr. Neufeld's
                                 diligence in assisting his former client, in the
                                 future it would be better to inquire as to
                                 what sort of relief the client believes he
                                 might seek and zero in on what documents
                                 might be necessary for that process, rather
                                 than copying 44,000 pages of discovery,
                                 most (if not all) of which will be irrelevant.




                                                                                    8/4/21
